By the Court.

Benning, J.
delivering the opinion.
[1.] A deed executed in a partnership name, by one of thfr *350partners, in the presence of the other and with his consent, binds the partnership. (4 Durn. & E. 313. Burn vs. Burn, 3 Ves.)
If a deed so executed is good against- the partnership, much more is an acknowledgment of the service of a writ good against a partnership, when the acknowledgment is made by one of the partners, in the presence of the other and with his consent, for such an acknowledgment need not be under seal.
This being so, the acknowledgment of service by Freeman, in the name of Freeman & Benson, bound Freeman & Benson, if Benson was present at the acknowledgment, and if he sanctioned the acknowledgment.
And that Benson was so present, sanctioning the acknowledgment, the Constable shows by the amendment which he makes to his return.
[2.] This amendment, though made after judgment, was not made too late. Ingram & Little, (15 Ga. R.)
The effect of the Act of 1852, was merely to make the Justice’s Courts of the City of Macon larger than they had been— to make that jurisdiction which had been sufficient to include thirty dollar cases, sufficient to include fifty dollar cases.
[3.] If, therefore, before the passage of the Act, those Courts had jurisdiction of thirty dollar cases against joint promisors, some of whom resided in Macon and some in districts outside of-Macon, -after the passage of the Act, those Courts had jurisdiction of fifty dollar cases against such promisors.
The judgment of the Court below, therefore, ought to be affirmed.